In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County, dated March 9, 1967, which denied their motion to vacate an agreement of settlement. Order affirmed, with $10 costs and disbursements. “ Stipulations of settlement are favored by the court and will not be set aside in the absence of fraud or overreaching ” (Matter of Hecht, 24 A D 2d 1001; and eases cited therein). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.